
	
		II
		109th CONGRESS
		2d Session
		S. 3799
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the Department of Homeland Security to
		  regulate retail sales of hydrogen cyanide and its salts, and to require the
		  Department of Homeland Security and Department of Justice to conduct a joint
		  study about the risk of use of commercial products including cyanide by
		  terrorists and potential preventative regulations. 
	
	
		1.Short titleThis Act may be cited as the Cyanide
			 Safety Act of 2006.
		2.Requirement to license
			 and record
			(a)In
			 generalThe Secretary of
			 Homeland Security (referred to in this Act as the Secretary)
			 shall issue such regulations as may be necessary to—
				(1)require any person who sells or otherwise
			 transfers, at a retail level, hydrogen cyanide and its salts to obtain a
			 license for such sale from the Secretary; and
				(2)require any
			 person who sells or otherwise transfers, at a retail level, hydrogen cyanide
			 and its salts to record such sale or transfer, including the identity of the
			 person purchasing or otherwise receiving such cyanide, the address for such
			 person, and the intended use of such cyanide.
				(b)RecordsRecords collected pursuant to this section
			 shall be available for such use, and retained for such period, as the Secretary
			 shall by regulation require.
			3.Study
			(a)In
			 generalThe Secretary and the Attorney General shall conduct a
			 study of the manufacturing and distribution process of cyanide with a view to
			 determining methods, procedures, or other actions which might be taken,
			 employed, or otherwise carried out in connection with such manufacturing and
			 distribution in order to safeguard the public from the wrongful use of cyanide
			 with a focus on such use by terrorists.
			(b)Focus of
			 studyThe study required by subsection (a) shall include—
				(1)an assessment of
			 the risks of commercial products that contain cyanide and how they might be
			 used by terrorists;
				(2)a determination
			 of the sources of cyanide, including the name and location of each manufacturer
			 thereof;
				(3)an evaluation of
			 the means and methods utilized by the manufacturer and others in the
			 distribution of cyanide, including the name and location of each such
			 distributor;
				(4)an evaluation of
			 the procedures employed in connection with the selling, at the wholesale and
			 retail level, of cyanide, including a determination as to whether or not
			 persons selling cyanide require the intended purchaser to identify himself or
			 herself;
				(5)a determination
			 as to the extent to which recordkeeping requirements are imposed on, or carried
			 out by, manufacturers of cyanide with respect to the specifications of each lot
			 of cyanide produced by such manufacturer;
				(6)a determination
			 as to the feasibility and desirability of establishing a central registry of
			 all lot specifications of cyanide for the purpose of providing quick access to
			 investigative and law enforcement agencies;
				(7)a consideration
			 and review of all aspects of the matter of interstate versus intrastate to the
			 extent that it involves the manufacturing, distribution, or use of
			 cyanide;
				(8)a determination
			 as to the feasibility and desirability of requiring limited-access storage for
			 cyanide at universities, laboratories, and other institutions that use cyanide
			 for research or other purposes; and
				(9)a determination
			 as to the feasibility and desirability of regulating, in accordance with the
			 provisions of section 1, other chemicals that are commonly available and pose a
			 significant risk if used by terrorists.
				(c)ReportOn
			 or before the expiration of the 270-day period following the date of the
			 enactment of this Act, the Secretary and the Attorney General shall report the
			 results of such study to Congress, together with their recommendations with
			 respect thereto.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act.
		
